DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims filed 6/07/2021 have been entered. Claims 1-9, 11-18, and 20-22 are currently pending with claims 21-22 newly added and claims 10 and 19 now cancelled.
With regards to the interview conducted on June 2nd 2021, the applicant remarks that the examiners indicated that all of the proposed amendments which are substantially included in this amendment overcome the applied reference. The examiner respectfully disagrees with this remark. The Interview Summary mailed on 06/07/2021 indicates that amendments appeared to overcome the rejection but that further search and consideration is required. After further consideration of the Baker reference, the below office action has been updated to cite new portions of the Baker reference in order to teach the newly amended limitations.
With regards to the previously applied rejection under 35 USC 101 of claim 1, the applicant argues that the claim as a whole integrates the abstract ideas into a practical application because it is directed to improvements in the technical field of measuring tissue water content by facilitating efficient and accurate estimation of the subject’s hydration level in a non-invasive manner. The applicant further makes reference to paragraphs 11-13 and 26 of the specification of the instant application which state that the device conserves resources such 
With regards to the previously applied rejections under 35 USC 102 of claims 1, 8, and 15, the applicant argues that the reasons presented in the interview indicating that the cited sections of the applied reference do not disclose the newly amended language. The examiner respectfully disagrees with this argument. Paragraph 0044 of Baker is cited below to teach the newly amended limitation of the absorption spectra collected using 16 or more wavelength channels. In particular, paragraph 0044 teaches an experimental test of the device where a spectrometer with a spectral resolution of around 18 nm was used to collect measurements over the wavelength range of 1000-1350 nm when measuring hydration state. Over a range of 1000-1350 nm, using a spectral resolution of 18 nm indicates that the device measured data from at least 19 wavelengths. For example, 1000 nm, 1018 nm, etc. increasing in increments of 18 nm until a wavelength of 1350 nm is reached. The scope of the limitation “wavelength channel” is being interpreted to encompass a measurement taken at a single wavelength. 

Claim Interpretation
Regarding the claim term “binary multispectral sensor (BMS) device” present in claim 21, the examiner notes that the specification of the instant application provides a limited 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claims recite:
obtain absorption spectra data associated with tissue of a subject, wherein the absorption spectra data is obtained for a plurality of wavelength channels wherein the plurality of wavelength channels comprises 16 or more wavelength channels; 
perform a fitting of the absorption spectra data to a tissue absorption model;
determine, based on the absorption spectra data and using a tissue absorption model, an estimate of a water content associated with the tissue; 
determine, based on the estimate of the water content, an estimate of a hydration level of the subject; and 
perform one or more actions based on the estimate of the hydration level of the subject.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed element of “determine, based on the absorption spectra data and using a tissue absorption model, an estimate of a water content associated with the tissue” and “perform a fitting of the absorption spectra data to a tissue absorption model” recites a 
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of obtaining, determining and performing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and 
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
The abstract ideas amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining, determining and performing merely invoke a computer as a tool.
The data-gathering step (obtaining) and the data-output step (determining) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtaining, determining and performing.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly 
13.	The additional elements are identified as follows: [one or more memories, and one or more processors].
The above additional elements are all examples of applying the abstract ideas to a computer or merely using a computer as a tool to perform the abstract ideas, which is not enough to integrate the judicial exceptions of the independent claims into a practical application or amount to significantly more and provide an inventive concept – see MPEP 2106.05(f).
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s Background in the specification; 
Applicant' s specification (para [0035]) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. obtaining, determining and performing) 
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 14-18, and 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. US 2008/0221412 A1 to Baker et al. (hereinafter “Baker”).
Regarding claim 1, Baker teaches a device (monitor, 22; Abstract; para [0030]; Fig. 3), comprising: one or more memories (memory, 44); and one or more processors communicatively coupled to the one or more memories (processor, 42; para [0032]; para [0038]-[0039]), to: obtain absorption spectra data associated with tissue of a subject (para [0030]-[0032]), wherein the absorption spectra data is obtained for a plurality of wavelength channels (para [0031]); determine, based on the absorption spectra data and using a tissue absorption model, an estimate of a water content associated with the tissue (para [0038]-[0043]; note processor 42 determines concentration of constituents (C) including water content Cw, see para [0038]-[0039]); determine, based on the estimate of the water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and perform one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).
Baker does not directly disclose that 16 or more wavelength channels are used.
However, Baker teaches an experimental test of the device including measuring hydration using a spectrometer with a spectral resolution of 18 nm over a range with a total width of 350 nm (Baker para [0044], in an experimental test of the device a spectrometer with a spectral resolution of around 18 nm was used to collect measurements over the wavelength range of 1000-1350 nm [the examiner notes that at a resolution of 18 nm, this indicates the 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention that Baker would have been motivated to sample data across as many channels as possible to collect as much data as possible for analysis. In this case, with 18 nm resolution, it would yield 19 channels.

Regarding claim 2, Baker teaches the invention of claim 1, wherein the one or more processors, when performing the one or more actions, are to at least one of: provide the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), provide a notification indicating that the subject is to consume water when the estimate of the hydration level satisfies a threshold value, transmit a notification to a user device of the subject when the estimate of the hydration level satisfies a threshold value, or transmit a notification to a user device of a care provider for the subject when the estimate of the hydration level satisfies a threshold value.

Regarding claim 3, Baker teaches the invention of claim 1, wherein the device includes a multispectral sensor device (para [0012]; note the sensor of Baker emits and detects light of a range of wavelengths; multispectral sensor device is interpreted to be a device capable of measuring, gathering, collecting, or determining absorption spectra data associated with a plurality of wavelength channels, see para [0029] of instant specification).

Regarding claim 5, Baker teaches the invention of claim 1, wherein the plurality of wavelength channels are associated with near-infrared light or visible light (Abstract).
Regarding clam 7, Baker teaches the invention of claim 1, wherein the tissue of the subject is associated with at least one of a wrist, a finger, an arm, a leg, a head (para [0044]), or an ear.

Regarding claim 8, Baker teaches a non-transitory computer-readable medium (memory, 44; Abstract; para [0030]; Fig. 3) storing instructions (para [0032]; para [0039]), the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors (processor, 42; para [0032]; para [0038]-[0039]) to: obtain absorption spectra data associated with tissue of a subject (para [0039]; processor 42 calculates the concentration (C) based on measured absorbance spectrum data (Am) using equation (4) of Baker with a matrix manipulation environment stored in memory 44); perform a fitting of the absorption spectra data to a tissue absorption model (para [0038]; note the fitting of measured absorbance spectrum data is performed by multi-linear regression model); determine, based on the fitting, an estimate of a water content associated with the tissue (para [0038]-[0043]; note processor 42 determines concentration of constituents (C) including water content Cw using the multi-linear regression model, see para [0038]-[0039]); determine, based on the estimate of the water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and perform one or more actions based on the estimate of the hydration level of the subject (para [0012]; 
Baker does not directly disclose that 16 or more wavelength channels are used.
However, Baker teaches an experimental test of the device including measuring hydration using a spectrometer with a spectral resolution of 18 nm over a range with a total width of 350 nm (Baker para [0044], in an experimental test of the device a spectrometer with a spectral resolution of around 18 nm was used to collect measurements over the wavelength range of 1000-1350 nm [the examiner notes that at a resolution of 18 nm, this indicates the ability for measurements to be collected for around 19 different wavelengths. For example, 1000nm, 1018 nm, 1036 nm, etc.]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention that Baker would have been motivated to sample data across as many channels as possible to collect as much data as possible for analysis. In this case, with 18 nm resolution, it would yield 19 channels.

Regarding claim 9, Baker teaches the invention of claim 8, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to at least one of: provide the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), provide a notification indicating that the subject is not to consume water when the estimate of the hydration level satisfies a threshold value, transmit a notification to a user device of the subject when the estimate of the hydration level satisfies a 

Regarding claim 11, Baker teaches the invention of claim 8, wherein the tissue absorption model models light scattering and light absorption in tissue (para [0031]; para [0035]; para [0038]; light intensity directly proportional to the absorbance and scattering in the tissue is converted to tissue absorbance spectrum, which is fed into the multilinear regression model; see equations (3) and (4) of Baker).
Regarding claim 14, Baker teaches the non-transitory computer-readable medium of claim 8, and teaches prior to performing the fitting, initial values for the tissue absorption model are determined (para [0036]-[0038]; initial values of tissue absorbance spectra (Aλ1M) required in multilinear regression equation (3) are determined from intensity data stored in memory 44), but fails to teach specifically the determining is performed by the one or more processors caused by the one or more instructions, when executed by one or more processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the initial values for the tissue absorption model prior to performing the fitting using the said processor of Baker, for example, to eliminate the need of an additional hardware to compute the initial values from data stored in said memory.

Regarding claim 15, Baker teaches a method (Abstract), comprising: obtaining, by a device, absorption spectra data associated with tissue of a subject (para [0030]-[0032]; note the processor obtains measured absorbance spectrum); determining, by the device and based on 
Baker does not directly disclose that 16 or more wavelength channels are used to collect the absorption spectra.
However, Baker teaches an experimental test of the device including measuring hydration using a spectrometer with a spectral resolution of 18 nm over a range with a total width of 350 nm (Baker para [0044], in an experimental test of the device a spectrometer with a spectral resolution of around 18 nm was used to collect measurements over the wavelength range of 1000-1350 nm [the examiner notes that at a resolution of 18 nm, this indicates the ability for measurements to be collected for around 19 different wavelengths. For example, 1000nm, 1018 nm, 1036 nm, etc.]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention that Baker would have been motivated to sample data across as many channels as possible to collect as much data as possible for analysis. In this case, with 18 nm resolution, it would yield 19 channels.

Regarding claim 16, Baker teaches the invention of claim 15, wherein the one or more actions include at least one of: providing the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), providing a notification indicating that the subject is to consume water when the estimate of the hydration level satisfies a threshold value, transmitting a notification to a user device of the subject when the estimate of the hydration level satisfies a threshold value, or transmitting a notification to a user device of a care provider for the subject when the estimate of the hydration level satisfies a threshold value.

Regarding claim 17, Baker teaches the invention of claim 15, wherein the tissue of the subject is at least one of a skin layer or a muscle layer (para [0025]).

Regarding claim 18, Baker teaches the invention of claim 15, wherein the estimate of the hydration level of the subject relates to at least one of a hydration level in a skin layer of the subject or a hydration level in a muscle layer of the subject (para [0025]).

Regarding claim 20, Baker teaches the invention of claim 15, wherein the estimate of the water content associated with the tissue is determined using a tissue absorption model (para [0038]-[0039]; note water content is estimated using equations (3) and (4) using measured tissue absorbance spectrum (AM)).

Regarding claim 21, Baker teaches the device of claim 1 as above, wherein the absorption spectra data is based on a plurality of light sources being directed to a tissue of a .


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of U.S. Pre-Grant Publication No. US 2017/0319131 A1 to Xavier da Silveira et al. (hereinafter “Xavier da Silveira”).
Regarding claim 4, Baker teaches the invention of claim 3, wherein the tissue is a skin layer (para [0025]), but fails to teach the skin layer is based on a first distance between a light source of the multispectral sensor device and a light detector of the multispectral sensor device, and wherein the tissue is a muscle layer based on a second distance between the light source and the light detector.
Xavier da Silveira teaches a device (wearable device, 100) comprising a processor (processor printed circuit board, 106) to monitor the hydration level of a subject (Abstract) and a multispectral sensor (emitting component, 102; sensor 104; para [0078]), wherein processor obtains and calculates hydration level based on both the light signal from a skin layer (Abstract; para [0076]; para [0080]) based on a first distance between a light source of the multispectral sensor device (illuminators, E1, E2 & E3; Fig. 4) and a light detector of the multispectral sensor device (photodetector, PD; Fig. 4; para [0064]), and the light signal from a muscle layer (para [0076]) based on a second distance between the light source (illuminators, E1, E2 & E3; Fig. 4) 

Regarding claim 6, Baker teaches the invention of claim 1, and teaches the device is configured to detect hydration level of a skin layer (para [0025]), but fails to teach the device is configured to contact a skin surface of the subject (para [0078]-[0079]).
Xavier da Silveira teaches a device (wearable device, 100) comprising a processor (processor printed circuit board, 106) to monitor the hydration level of a subject (Abstract), wherein the device is configured to contact a skin surface of a subject (para [0061]). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the device of Baker to contact a skin surface of the subject with the teachings of Xavier da Silveira, for example, in order to reduce light loss between said device and the skin surface, thus improving accuracy of absorbance spectra detection.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of U.S. Pre-Grant Publication No. US 2014/0155760 A1 to Ridder et al. (hereinafter “Ridder”).
Regarding claim 12, Baker teaches the invention of claim 8, but fails to teach the fitting of the absorption spectra data to the tissue absorption model is performed using a nonlinear least squares procedure.
Ridder teaches a non-transitory computer-readable medium to monitor hydration level of a subject (memory of computing subsystem 500; Abstract; para [0174]; Fig. 2) storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors (para [0387]; para [0394]; note memory stores codes executed by processor, and the codes implement the inventions of Ridder), wherein hydration measurement is obtained by fitting tissue absorption spectra using nonlinear least squares regression method (para [0271]-[0272]). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Baker to perform the fitting of the absorption spectra data using a nonlinear least squares procedure, in order to provide physical meaning to the calculated water content and hydration level, as taught by Ridder (para [0272]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of Chen et al. (Journal of Biomedical Science and Engineering (2010)) (hereinafter “Chen”).
Regarding claim 13, Baker teaches the invention of claim 8, but fails to teach the fitting of the absorption spectra data to the tissue absorption model is constrained by a logistic function that provides a boundary for a value of the water content. 
Chen teaches a method of analyzing diagnosis data (Abstract), comprising constraining said data said with logistic function that provides a boundary for the data (pg 570, col 1, para 3) prior to fitting data to a least squares model (pg 569, col 1, para 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Chen to the invention of Baker to constrain the fitting of the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of US 2010/0140461 A1 to Sprigle et al. (hereinafter Sprigle).
Regarding claim 22, Baker teaches the device of claim 1 as above. Baker discloses that the absorption spectra data is obtained from a spectrometer over multiple spectral wavelengths (Baker Paragraph 0031, the spectrometer 40 may convert the intensity of the received light as a function of wavelength into an electrical signal for processing). Baker does not directly disclose that the spectrometer is a binary multispectral sensor (BMS) device. 
Sprigle teaches a system for multispectral detectors in the field of medical sensing (Sprigle Paragraph 0015, detecting and characterizing erythema and bruises on surfaces and subsurfaces through isolation of spectra of interest) using tissue water detection (Sprigle Paragraph 0093, water peak between 940 nm and 970 nm). Sprigle further teaches the use of a binary multispectral detector (Sprigle Paragraph 0047, the multispectral filter arrays [multispectral detector] include mosaics of light sensitive elements; Sprigle Paragraph 0049, in some applications a narrow band profile would be desired which could encompass light having a wavelength difference of approximately 1 nm [multispectral detector is binary]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.B./             Examiner, Art Unit 3791                                                                                                                                                                                           
/TSE W CHEN/             Supervisory Patent Examiner, Art Unit 3791